NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUQIN LIU,                                      No.   17-70782

                Petitioner,                      Agency No. A089-773-572

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**
                                 Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Shuqin Liu, a native and citizen of China, petitions for review of a Board of

Immigration Appeals (BIA) decision affirming the Immigration Judge’s (IJ) denial

of her asylum and withholding of removal claims, following remand from our

court to reconsider current church attendance evidence. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We deny the petition.

      We partially granted Liu’s first petition for review and remanded to the BIA

to reconsider “Liu’s asylum and withholding of removal claims based on her

current church attendance,” which we held the BIA had erroneously assessed

“without considering the corroborating evidence she . . . provide[d]”: two letters

from pastors of churches in the United States. Liu v. Lynch, 653 F. App’x 891, 892

(9th Cir. 2016). We otherwise denied the first petition, including Liu’s challenge

to the agency’s adverse credibility determination. Id. at 891–92.

      Contrary to Liu’s argument on appeal, we did not order the BIA to remand

her case to the IJ for further proceedings. Substantial evidence supports the BIA’s

determination on remand that Liu failed to establish that she is currently a

practicing Christian, notwithstanding the submission of two letters purporting to

certify her church attendance. Liu’s testimony was not credible. See id. at 891.

The church letters were likewise not credible and were insufficient to corroborate

her claim, as she could not explain discrepancies in the name of the first U.S.

church she supposedly attended, and she failed to present any witness from either

church. Liu therefore failed to establish a well-founded fear of persecution on

account of her current church attendance. See Gu v. Gonzales, 454 F.3d 1014,

1019 (9th Cir. 2006) (“A well-founded fear of future persecution must be both

‘subjectively genuine’ and ‘objectively reasonable.’” (quoting Nagoulko v. INS,


                                          2
333 F.3d 1012, 1016 (9th Cir. 2003))). The BIA made no improper findings of fact

in reaching its conclusion.

      As before, we lack jurisdiction to consider Liu’s contentions regarding

eligibility for CAT relief. Liu, 653 F. App’x at 891 (citing Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004)).

      PETITION DENIED.




                                         3